Citation Nr: 0816300	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative joint/disc disease of the lumbar spine, 
evaluated as 10 percent disabling prior to September 30, 
2005, and 40 percent thereafter.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to April 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

When the case was last before the Board in June 2006, it was 
remanded for additional development.

FINDINGS OF FACT

1.  For the period prior to September 30, 2005, the veteran's 
degenerative disc disease of the lumbosacral spine was 
manifested by mild intervertebral disc syndrome, slight 
limitation of motion and characteristic pain on motion, with 
flexion of the thoracolumbar spine greater than 60 degrees 
and combined motion greater than 120 degrees. 

2.  For the period beginning September 30, 2005, the 
veteran's degenerative joint/disc disease of the lumbosacral 
spine has been manifested by flexion of the thoracolumbar 
spine limited to less than 30 degrees. 

3.  At no time during the relevant period of the claim has 
the veteran's degenerative joint/disc disease of the 
lumbosacral spine been manifested by ankylosis of the lumbar 
spine, or any incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
September 30, 2005, or for a rating in excess of 40 percent 
thereafter, for the veteran's degenerative joint/disc disease 
of the lumbar spine, have not been met 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2002 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
In January 2004, June 2005, and July 2006 letters, to include 
the types of evidence.  The July 2006 letter advised the 
veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability, as well as evidence 
showing the impact of his disability on his employment.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the July 2006 letter advised the veteran of the 
type of evidence needed to establish an effective date.  Id.  
The veteran was provided with the old and the new rating 
criteria to establish disability ratings for his degenerative 
disc disease of the lumbar spine in the November 2003 
statement of the case and the January 2006 supplemental 
statement of the case, respectively.  The claim was last 
readjudicated in January 2008.  Id.

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service medical records and examination 
reports.  Although efforts were made to locate the veteran's 
service treatment records, the search was unsuccessful.  
Apparently, VA had previously obtained the veteran's service 
treatment records from the National Personnel Records Center.  
However, the records are currently unavailable.  He was 
notified in a May 2007 letter of this, and advised of 
alternative types of evidence to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there is no indication that there is 
other evidence to obtain.  The veteran has described the 
symptoms associated with his disability and the impact on his 
functioning on VA examiners and treatment providers.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect 
to evaluating disabilities of the spine.  See Schedule for 
Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 
27, 2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of motion of the lumbar spine 
or for characteristic pain on motion.  A 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar segment of the spine.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Prior to September 23, 2002, intervertebral disc sydrome 
which was mild warranted a 10 percent evaluation.  A 
20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 10 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Code 5243 (effective September 26, 2003).  (For the purpose 
of evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

In a September 2002 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine effective in April 2002, and assigned a 10 percent 
rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5292.  The 
disability was assigned a 40 percent evaluation effective 
September 30, 2005. 

Prior to September 30, 2005, the Board finds that the 
functional impairment of the veteran's low back more nearly 
approximates the criteria for a 10 percent disability rating.  
The June 2002 VA examination report states that the veteran 
complained of chronic lower back pain with occasional 
radiation to the left lower extremity.  The examination 
report notes that the veteran exhibited essentially normal 
ranges of motion.  Specifically, the examination revealed 
flexion from zero to 90 degrees with pain, extension from 
zero to 30 degrees without pain, right lateral 
rotation/flexion to 30 degrees with pain, and left 
rotation/flexion to 45 degrees without pain.  There was 
tenderness at the right left lumbaosacral paraspinal and some 
stiffness during the range of motion testing.  Pain was noted 
to be the only limiting factor.  The diagnosis was mild 
degenerative disc disease of the lumbar spine.  Despite the 
normal ranges of motion, his complaints of pain on motion 
warrant a conclusion that slight limitation of motion exists.  
Similarly, the outpatient treatment reports indicate he 
complained of flare ups of back pain and some decreased 
flexion and right lateral rotation with some pain radiating 
down the right leg.  Therefore, the medical evidence for this 
time period does not support the assignment of more than a 10 
percent rating under Diagnostic Code 5292.  In addition, 
there is no evidence from this time period of any muscle 
spasms or loss of lateral spine motion, unilateral in 
standing position.  Therefore, a rating in excess of 10 
percent under Diagnostic Codes 5292 or 5295 is not warranted.  

The veteran's degenerative joint/disc disease also does not 
warrant a higher rating under the former criteria for rating 
intervertebral disc syndrome.  Although the veteran has a 
diagnosis of degenerative disc disease, the medical evidence, 
as indicated above, generally reflects a mild disability.  
The June 2002 VA examiner diagnosed the veteran with mild 
degenerative disc disease of the lumbar spine.  The veteran 
was taking non-steroidal anti-inflammatory medication for his 
back pain.  Additionally, there is no indication that he was 
using any assistive devices to aid his ambulation or that he 
needed assistance during the June 2002 VA examination.  In 
sum, there is no evidence of moderate disability with 
frequent attacks.  Therefore, a higher rating under the 
former criteria for evaluating intervertebral disc syndrome 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

For the period prior to September 30, 2005, under the new 
criteria, the Board has concluded that the veteran's 
degenerative joint/disc disease meets the criteria for a 10 
percent rating, but not higher.  The only range of motion 
testing from this time period was at the June 2002 VA 
examination.  At that examination, and as noted above, the 
veteran was able to flex his lumbar spine to 90 degrees with 
pain.  He could extend to 30 degrees, without pain.  Right 
lateral rotation/flexion was to 30 degrees with pain, and 
left rotation/flexion was to 45 degrees without pain.  The 
June 2002 VA examiner stated that pain was the only limiting 
factor.  Thus, even with consideration of pain, it is clear 
that forward flexion of the veteran's thoracolumbar spine is 
greater than 60 degrees; and that the combined range of 
motion of the thoracolumbar spine is greater than 
120 degrees.  In addition, the record does not show muscle 
spasm causing abnormal gait or abnormal posture.  Therefore, 
the disability does not warrant a higher rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
for this time period.

Moreover, prior to September 30, 2005, the veteran has not 
alleged that he experiences any incapacitating episodes of 
intervertebral disc syndrome nor is there any medical 
evidence showing incapacitating episodes requiring bed rest 
prescribed by a physician.  Therefore, a higher rating under 
the new criteria for evaluating intervertebral disc syndrome 
is not warranted for this time period.

As of September 30, 2005, the RO concluded that the veteran's 
low back disability warrants a 40 percent rating, but not 
higher.  The September 2005 VA examination notes flexion 
limited to 40 degrees, with pain beginning at 30 degrees; 
extension to 10 degrees, with pain throughout the range on 
motion; right and left lateral flexion to 10 degrees, with 
pain at the end of the range of motion; right and left 
rotation to 10 degrees, with pain at the end of the range of 
motion.  After repetitive use, pain increased in the lower 
back.  Additionally, range of motion was limited by lack of 
endurance.  There was marked tenderness at the left 
lumbaosacral paraspines.  There were no muscle spasms and no 
weakness.  There was severe guarding and the veteran had a 
slow antalgic gait.  With consideration of all pertinent 
disability factors, particularly increased functional 
impairment in terms of markedly decreased flexion (to 30 
degrees), the Board concludes that the evidence 
satisfactorily demonstrates limitation of motion of the 
thoracolumbar spine to 30 degrees or less.  Thus, the 
disability is appropriately rated as 40 percent disabling.  

Throughout the period of this claim, the veteran has retained 
useful motion of the lumbosacral spine so a higher rating 
under the current or former criteria on the basis of 
unfavorable ankylosis is not warranted.

With regard to incapacitating episodes, the veteran has not 
alleged that he experiences any incapacitating episodes of 
intervertebral disc syndrome nor is there any medical 
evidence showing incapacitating episodes requiring bed rest 
prescribed by a physician.  Therefore, the Board has 
determined that an evaluation in excess of 40 percent is not 
warranted on the basis of incapacitating episodes or 
functional impairment of the low back.  The Board notes that 
the veteran is already in receipt of a separate 10 percent 
rating for radiculopathy of the left lower extremity. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period prior to September 30, 
2005, has the disability warranted higher than a 10 percent 
rating, nor has the disability warranted more than a 40 
percent rating at any time since September 30, 2005.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has not required frequent 
hospitalizations for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  The Board acknowledges that the 
September 2005 VA examiner pointed out that the veteran has 
been unemployed for three years and that his back disability 
was aggravated by his job duties.  Interestingly, an April 
2005 outpatient report noted the veteran worked in the glass 
and shower door business.  It also noted the veteran used to 
work as a stand up comic.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an increased initial evaluation for 
degenerative joint/disc disease of the lumbar spine, 
evaluated as 10 percent disabling prior to September 30, 
2005, and 40 percent thereafter, is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


